COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
    HERIBERTO SALAS, INDIVIDUALLY                                 No. 08-15-00383-CV
    AND D/B/A ICELAND                             §
    REFRIDGERATION,                                                   Appeal from
                                                  §
                         Appellant,                            County Court at Law No. 5
                                                  §
    v.                                                          of El Paso County, Texas
                                                  §
    TOTAL AIR SERVICES, LLC,                                     (TC # 2012DCV03672)
                                                  §
                         Appellee.
                                                  §

                                        JUDGMENT

         The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore order that the judgment be modified with respect to damages awarded.

The judgment, as modified, is affirmed. We further ORDER Appellant and its sureties, if any, 1

to perform on the judgment and pay all costs of this appeal, both in this court and the court below,

in accordance with the opinion of this Court. This decision shall be certified below for observance.

         IT IS SO ORDERED THIS 14TH DAY OF FEBRUARY, 2018.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

1
    See TEX.R.APP.P. 43.5.